                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-01502-CMA-NYW

ALEJANDRO S. DOMENECH,

      Plaintiff,

v.

THE UNITED STATES OF AMERICA,
MR. ISON, and
MR. RATTAN,

      Defendants.


       ORDER ADOPTING FEBRUARY 11, 2019 RECOMMENDATION OF
                  UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

      This matter is before the Court on the February 11, 2019 Recommendation (Doc.

# 51) by United States Magistrate Judge Nina Y. Wang that Plaintiff’s Motion for

Reconsideration (Doc. # 26) should be granted. The Recommendation is incorporated

herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

      The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 51 at 6.) Despite this advisement, no objections to Magistrate Judge Wang’s

Recommendation were filed by either party. “In the absence of timely objection, the

district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.
Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

       The Court has reviewed all relevant pleadings concerning the underlying claim

and the Recommendation. Based on this review, the Court concludes that Magistrate

Judge Wang’s thorough and comprehensive analyses and recommendations are

correct and that “there is no clear error on the face of the record.” Fed. R. Civ. P. 72

Advisory Committee’s Note. Therefore, the Court ADOPTS the Recommendation of

Magistrate Judge Wang as the findings and conclusions of this Court.

       Accordingly, it is ORDERED that the Recommendation of the United States

Magistrate Judge (Doc. # 51) is AFFIRMED and ADOPTED. It is

       FURTHER ORDERED Plaintiff’s Motion for Reconsideration (Doc. # 26) is

GRANTED.

       DATED: March 5, 2019


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
